Rule 205.6. Confidential Information and Confidential Documents. Certification.

      Unless public access is otherwise constrained by applicable authority, any

attorney, or any party if unrepresented, who files a document pursuant to these rules with

the prothonotary’s office shall comply with the requirements of Sections 7.0 and 8.0 of the

Case Records Public Access Policy of the Unified Judicial System of Pennsylvania[:

Case Records of the Appellate and Trial Courts] (Policy) including a certification of

compliance with the Policy and, as necessary, a Confidential Information Form, unless

otherwise specified by rule or order of court, or a Confidential Document Form in

accordance with the Policy.

      Note: Applicable authority includes but is not limited to statute, procedural
      rule or court order. The Case Records Public Access Policy of the Unified
      Judicial System of Pennsylvania[: Case Records of the Appellate and
      Trial Courts] (Policy) can be found on the website of the Supreme Court of
      Pennsylvania at http://www.pacourts.us/public-records. Sections 7.0(D)
      and 8.0(D) of the Policy provide that the certification shall be in substantially
      the following form:

             I certify that this filing complies with the provisions of the Case
             Records Public Access Policy of the Unified Judicial System
             of Pennsylvania[: Case Records of the Appellate and Trial
             Courts] that require filing confidential information and
             documents differently than non-confidential information and
             documents.

             The Confidential Information Form and the Confidential Document
      Form can be found at http://www.pacourts.us/public-records. In lieu of the
      Confidential Information Form, Section 7.0(C) of the Policy provides for a
      court to adopt a rule or order permitting the filing of a document in two
      versions, a “Redacted Version” and an “Unredacted Version.”
Rule 229.2. Petition to Transfer Structured Settlement Payment Rights.


      (a)   ***

      (b)   ***

      (c)   ***

      (d)   ***

      (e)   ***

      (f)   ***

      (g)   ***

      (h)   ***

      (i)   ***

            Note: The form of order does not preclude a court from adding
            additional language to the order as deemed appropriate in the
            individual circumstances of a case.

                 The filings required by this rule are subject to the Case
            Records Public Access Policy of the Unified Judicial System of
            Pennsylvania[: Case Records of the Appellate and Trial Courts].
            See Rule 205.6.


Rule 240.   In Forma Pauperis.

      (a)   ***

      (b)   ***

      (c)   ***

      (d)   ***

      (e)   ***

      (f)   ***

      (g)   ***

      (h)   ***


                                        2
      (i)    ***

      (j)    ***

             Note: The filings required by this rule are subject to the Case
             Records Public Access Policy of the Unified Judicial System of
             Pennsylvania[: Case Records of the Appellate and Trial Courts].
             See Rule 205.6.


Rule 2028.   Actions By and Against Minors. Averments in Plaintiff’s Pleading.

      (a)    ***

      (b)    ***

      (c)    ***
             Note: An action against a minor is begun in the same manner as an
             action against an adult, although by Rule 2034 as under prior
             practice, the subsequent appointment of a guardian to represent the
             minor is essential to the rendition of a valid judgment against the
             minor.

             Note: The filings required by this rule are subject to the Case
             Records Public Access Policy of the Unified Judicial System of
             Pennsylvania[: Case Records of the Appellate and Trial Courts].
             See Rule 205.6.




                                          3